                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10     LOWELL SMITH and BERNARD and
                                         LISA BRAVO, and LOWELL and GINA
                                  11     SMITH, individually and on behalf of others         No. C 18-05131 WHA
                                         similarly situated,
                                  12
Northern District of California




                                                        Plaintiffs,
 United States District Court




                                  13                                                         ORDER RE CROSS-MOTIONS
                                                 v.                                          FOR SUMMARY JUDGMENT
                                  14
                                         FLAGSTAR BANK, FSB, a federal savings
                                  15     bank, and DOES 1—100, inclusive,
                                  16                    Defendants.

                                  17

                                  18          This order holds Lusnak applies to the claim in this case, and that exceptions proposed by

                                  19   Flagstar are not persuasive, including the “small bank vs. large bank” distinction. Therefore, the

                                  20   motion for summary judgement is DENIED to the foregoing, and plaintiff’s motion is GRANTED.

                                  21          This order further finds that Flagstar does not and has not paid any interest on California

                                  22    loans owned by Flagstar.

                                  23          IT IS SO ORDERED.
                                  24
                                        Dated: March 4, 2020.
                                  25

                                  26                                                            WILLIAM ALSUP
                                                                                                UNITED STATES DISTRICT JUDGE
                                  27

                                  28
